DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the amendment filed 8/18/21, claims 7, 8, 10, 13, 14, and 16 have been amended.  Claims 7, 8, 10, 12-14, 16, and 18-20 are pending in the application, of which claims 7 and 13 are presented in independent form.  

In view of the Examiners Amendment, authorized by the Attorney of Record, claims 7, 10, 13, and 16 are further amended by the examiner (details provided below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janaki Davda on 10/18/21.



7. 	(Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations comprising:
storing an index that comprises previous search term to web site mappings and previous search term to pattern mappings, wherein patterns are associated with web sites;
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site, one or more prior search terms that resulted in navigation to the web site, and content of the web site, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site;
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site, wherein the predictive score comprises a count of times the one or more prior search terms matched the pattern divided by a value indicating a total number of web pages indexed; 
receiving a search request having search terms;
	executing the search request against the index to identify first search results; 
determining that the search request failed based on detecting abandonment of the first search results in combination with one or more most relevant search results having a low relevancy score;
	determining that a search term in the search terms does not exist in the index;
	identifying the search term as an unknown search term;
	matching the unknown search term to the pattern in the index; 
	identifying the web site that is associated with the pattern as a candidate web site based on the matching, wherein the candidate web site does not link to other web sites and is not linked to by other web sites; 

indexing the additional content; and
in response to receiving a new search request, using the indexed additional content to respond.

	10.	(Currently Amended) The computer program product of claim 7, wherein the program code is executable by the at least one processor to perform further operations comprising:
	identifying a plurality of candidate web sites by at least one of one or more web sites associated with a user issuing the search request, 2) detecting [[any]] one or more web sites based on a specific network of the user, 3) detecting [[any]] one or more web sites based on a geography of the user, and 4) detecting [[any]] one or more web sites with separate search boxes.
	
	13. 	(Currently Amended) A computer system, comprising:
	one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and
	program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations comprising:	
storing an index that comprises previous search term to web site mappings and previous search term to pattern mappings, wherein patterns are associated with web sites;
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site, one or more prior search terms that resulted in navigation to the web site, and content of the web site, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site;  
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site, wherein the predictive score the one or more prior search terms matched the pattern divided by a value indicating a total number of web pages indexed;
receiving a search request having search terms;
	executing the search request against the index to identify first search results; 
	determining that the search request failed based on detecting abandonment of the first search results in combination with one or more most relevant search results having a low relevancy score;
	determining that a search term in the search terms does not exist in the index;
	identifying the search term as an unknown search term;
matching the unknown search term to the pattern in the index; 
	identifying the web site that is associated with the pattern as a candidate web site based on the matching, wherein the candidate web site does not link to other web sites and is not linked to by other web sites; 
	requesting additional content from the candidate web site for the unknown search term to identify second search results comprising previously hidden content; 
indexing the additional content; and
in response to receiving a new search request, using the indexed additional content to respond.

	16.	(Currently Amended) The computer system of claim 13, wherein the operations further comprise:
	identifying a plurality of candidate web sites by at least one of one or more web sites associated with a user issuing the search request, 2) detecting [[any]] one or more web sites based on a specific network of the user, 
3) detecting [[any]] one or more web sites based on a geography of the user, and 4) detecting [[any]] one or more web sites with separate search boxes.



Allowance
Claims 7, 8, 10, 12-14, 16, and 18-20 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 8/18/21, and the examiner's amendment authorized by the attorney of record on 10/18/21, overcome the cited prior art with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reisman (US 8,255,541) teaches learning from user feedback to determine a target resource.  In Reisman, likely hits are determined based on a confidence parameter (Col. 10 Li. 31-34).  The user views a page and their feedback can be indicated by the actual selection, the time spent at the page, or explicit feedback (Col. 10, Li. 41-65).  However, Reisman does not teach “determining that the search request failed based on detecting abandonment of the first search results in combination with one or more most relevant search results having a low relevancy score; determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term; matching the unknown search term to the pattern in the index; identifying the web site that is associated with the pattern as a candidate web 

Lepeska et al. (US 2018/0357326) teaches a hint template for a dynamically generated URL where the template is based on the number of singletons that conform to the same template (Lepeska, pa 0076).  However, Lepeska does not teach “deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site, one or more prior search terms that resulted in navigation to the web site, and content of the web site, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site; associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site, wherein the predictive score comprises a count of times the one or more prior search terms matched the pattern divided by a value indicating a total number of web pages indexed;” along with the remaining limitations of the claim. 

	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169